Citation Nr: 0032795	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-22 811	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 25, 1997, for 
an award of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 RO rating decision with granted 
TDIU and assigned an effective date of July 25, 1997.  

In May 2000, a hearing was held at the RO before the 
undersigned Veterans Law Judge (Board Member), designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  


FINDINGS OF FACT

1.  On May 21, 1985, the appellant submitted an informal 
claim for TDIU.  On June 3, 1985, the veteran was sent a 
letter containing VA forms pertaining to his claim for TDIU 
to his last known address of record.  On June 4, 1986, his 
informal claim for TDIU was deemed abandoned.

2.  On July 25, 1997, the veteran submitted an informal claim 
for TDIU.  In a March 1999 RO decision, the veteran was 
granted total compensation rating based on individual 
unemployability, effective July 1997.


CONCLUSION OF LAW

The criteria for an earlier effective date prior to July 25, 
1997, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.1, 3.155, 3.158, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a Report of Contact, dated in January 1985, the veteran 
stated that his spouse died earlier that month.  The 
veteran's address was noted to have been a post office box in 
Colorado.  In a Statement in Support of Claim, received on 
May 21, 1985, the veteran requested that he be reevaluated 
for a total compensation rating based on individual 
unemployability as his service-connected conditions had 
increased in severity and prevented his obtaining employment.  
The veteran listed his address as the same Colorado post 
office box as noted in the January 1985 Report of Contact.  
An RO document dated in June 1985 indicates that the veteran 
was sent a letter addressed to the same Colorado post office 
box, containing VA Form 21-8940 (VA Application for Increased 
Compensation based on Individual Unemployability), VA Form 
21- 4192 (Request for Employment Information in Connection 
With Claim for Disability Benefits), and VA Form 21-4142 
(Authorization for the Release of Information).  The RO also 
requested that the veteran provide an examination report from 
his private physician.  There is no response from the veteran 
to this correspondence.  

A document generated by a VA medical facility dated in 
September 1988 noted that the veteran resided in Florida.  

In a letter received July 25, 1997, the veteran's 
representative requested that the correspondence be 
considered as an informal claim under 38 C.F.R. 3.155 for an 
increase in the veteran's service-connected disabilities.  In 
addition, the representative requested that the veteran's 
claims file be transferred from the Denver, Colorado, RO to 
the St. Petersburg, Florida RO.  In a March 1999 RO decision, 
the veteran was granted total compensation rating based on 
individual unemployability, effective July 25, 1997.  

In May 1999, the veteran requested that his total rating be 
made retroactive to May 21, 1985, the date the RO received 
his request for a total rating. 

At his hearing, the veteran essentially testified that he 
never received the correspondence sent in June 1985 regarding 
his claim of TDIU from the VA.  He also stated that he moved 
to Florida sometime in 1985 or 1986.  He maintains that he is 
entitled to TDIU from May 1985 to July 1997 as he was totally 
unemployable due to service-connected disabilities and the VA 
never contacted him regarding his May 1985 claim.  

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

As it stood in 1985 and at present, under 38 C.F.R. § 3.155, 
an informal claim consists of any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  
As it stood in 1985 and at present, 38 C.F.R. § 3.158 
provides that if a claimant's application is incomplete and 
evidence is requested from the claimant but not provided 
within one year of the date of the request, no benefits may 
be paid based on the claim regarding which evidence was 
requested, and that claim is considered abandoned.  See also 
38 C.F.R. § 3.109. 

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1).  Paragraph two 
provides that for disability compensation, the effective date 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran's representative cited to Servello v. Derwinski, 
3 Vet. App. 196, 200 (1996) and Quarles v. Derwinski, 3 Vet. 
App. 141 (1992).  In Servello at 200 (1992) and Quarles at 
137 (1992), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims) held that "the one-year 
filing period for such applications did not begin to run" 
where VA did not forward the claimant a formal application 
form once his informal claim had been received and that, 
therefore, the date on which the informal claim was received 
"must be accepted as the date of his 'claim' or 'application' 
for purposes of determining an effective date . . . ."

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 311, 
Mindenhall.  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly handling 
the informal claim submitted by the veteran in May 1985.  In 
this case it is presumed that the RO sent the June 1985 
letter to the veteran's last address of record, enclosed 
information regarding the veteran's TDIU claim, and that the 
veteran received the letter.  The veteran's allegations, 
standing alone, are insufficient to rebut the presumption of 
regularity.  See Schoolman, Mindenhall.  The veteran's 
allegations are further eclipsed by the fact that his next 
communication with the VA regarding his service-connected 
disabilities occurred more than 12 years after May 1985.  
There is no evidence to show that he made any attempts to 
contact the VA or to inquire about his claim for such a long 
period of time.  Thus, the Board finds that the veteran was 
sent information regarding his TDIU claim by a June 1985 RO 
letter and the holdings of Servello and Quarles discussed 
supra are not relevant to this case as the VA forwarded a 
formal application for TDIU to the veteran.  

Therefore, the Board concludes that the veteran's May 21, 
1985, informal claim for TDIU was abandoned when he failed to 
respond to the VA's June 1985 letter within one year of the 
date of that letter.  By that letter, the veteran was 
provided with the formal claims forms pertaining to TDIU.  
Individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  Here, the veteran 
was on notice of what was expected of him and failed to 
respond.  Due to a lack of cooperation on the part of the 
veteran, the RO was not able to adjudicate his 1985 informal 
claim, and was required, pursuant to 38 C.F.R. § 3.158, to 
consider the claim abandoned.  Therefore, the earliest 
possible date for the award of service connection is July 25, 
1997, the date of receipt of the veteran's subsequent claim 
for TDIU.  See 3.400(o)(1).  

Accordingly, under the applicable regulations, July 25, 1997, 
the date of receipt of the veteran's informal claim for TDIU, 
is the properly assigned effective date and an effective date 
prior to that date is denied.  The preponderance of the 
evidence is against the claim.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

